DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-17, is/are filed on 6/26/19 are currently pending. Claim(s) 16-17 is/are withdrawn, 1-15 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 5/6/22 is acknowledged. Claim(s) 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3, 7-8, 13 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms " desirable basket" and “desired flow rate” in claim(s) 3 is a relative term which renders the claim indefinite.  The term "desirable/desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what dimension or flow rate is covered by “desirable/desired.”
The term "appropriate" in claim(s) 7 is a relative term which renders the claim indefinite.  The term "appropriate flow rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what flow rate is covered by “appropriate.” 
The term "appropriate" in claim(s) 8 is a relative term which renders the claim indefinite.  The term "appropriate flow rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what flow rate is covered by “appropriate.” 
The term too large in claim(s) 13 is a relative term which renders the claim indefinite.  The term large is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what size is covered by large. Applicant may overcome this rejection by deleting the word large from the claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6, 8-13, 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WANG (CN 207042042 U).

    PNG
    media_image1.png
    578
    683
    media_image1.png
    Greyscale

Regarding claim 1, WANG from figures teaches a paper pulp pressure apparatus (intended use) comprising: a body casing (12) having a pipe member (pipe formed by 1 and 13) and a leg member (1, 3, 4, 5) which extends diagonally from the pipe member at an angle, the pipe member including an input end (1) for receiving unfiltered fluid and an output end (13) for outputting filtered fluid, the leg member including a basket (filter core 3 – hollow cylindrical structure) for receiving the unfiltered fluid from the input end, the basket having a cavity therein which receives a rotor (5) and the leg member having a drain outlet (7) attached thereto and in fluid communication with the cavity of the basket so as to receive contaminants from the unfiltered fluid unable to pass through a filtering media included in the basket (p. 1-4).  
Regarding claim 2, WANG teaches further comprising a motor and gearbox (8) assembly which turns the rotor received within the basket to keep the basket clear of contaminants and maintain a consistent flow out of filtered fluid (i.e. self-cleaning filter).  
Regarding claim 3, WANG teaches wherein the angle of the leg member relative to the pipe member is determined based on desirable basket dimensions, desired flow rate and installation considerations (any angle would be interpreted as desirable).  
Regarding claim 4, WANG teaches wherein the drain outlet is configured for use with a continuous rejecting screen or with an intermittent rejecting screen (intended use – the reference teaches screen thereby how the filter is used continuous or intermittent has not structural weight as the reference teaches a filter/screen) it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
Regarding claim 5, WANG teaches wherein the drain outlet is continuously open with the 16continuous rejecting screen (intended use) it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
Regarding claim 6, WANG teaches wherein the drain outlet includes one or more valves (6) that may be selectively opened with the intermittent rejecting screen.  
Regarding claim 8, WANG teaches wherein the one or more valves remain closed for a duration to maintain an appropriate flow rate of contaminants with the intermittent rejecting screen(intended use) it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).   
Regarding claim 9, WANG teaches wherein the body casing is attached to an inline pipe (i.e. filter pipeline - implied) which receives a flow of unfiltered fluid.  
Regarding claim 10, WANG teaches wherein the input end of the pipe member includes an input flange (see flange connected to 1 – fig. 4) and the input flange is attached to a corresponding flange of the inline pipe (implied not shown, i.e. filter pipeline).  
Regarding claim 11, WANG teaches wherein the output end includes an output flange (see flange connected to 13 – fig. 4) and the output flange is attached to a corresponding flange of the inline pipe (implied not shown, i.e. filter pipeline).  
Regarding claim 12, WANG teaches wherein the body casing is shaped (interpreted as any shape) to direct a flow of the unfiltered fluid directly into, and towards the bottom of, the basket (fig. 4, curved shaped formed by 1 and 15).  
Regarding claim 13, WANG teaches wherein the basket includes a fluid opening (openings of filter element 3) into the drain outlet where the drain outlet receives contaminants too large to pass through the filtering media (intended use).  
Regarding claim 15, WANG teaches wherein the fluid is pulp slurry (pulp slurry is considered material worked upon - See MPEP § 2114 and 2115).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (CN 207042042 U).
Regarding claim 7, WANG does not teach a flow meter. However, the use of flow meters extremely well-known in the art. For example, see at least CN 207871691 U – which equips a flow meter (3) to provide information to the user of the flow to prevent unwanted obstruction or pressure build up in the y-shaped filter (1). It would have been obvious to one of ordinary skill to have incorporated a flow meter for the aforesaid advantages. 
Regarding claim 14, WANG does not teach wherein the filtering media is a wire screen. However, use of these types of filter for fluid filtration in these apparatuses are extremely well-known. For example, see at least WO 2018215788 A1 which discloses that a filter/screen may be made from any suitable material or combination of materials, and is not limited to being made from metal. The screen collector (107) may define any suitable number of openings (205), which may be any suitable size and shape and which may include openings of different sizes and/or shapes for achieving a predictable result of filtering fluid. It would have been obvious to one of ordinary skill to have to incorporated the teachings as metal screens are widely available, durable, and provide predictable result of filtering fluid. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777